DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6 depend upon clam 1 and inherit the same deficiency.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a wiring portion,” and “non-wiring portion,” line 2-3 of the claim.  However, the relative locations, as well as, where they are formed, is unclear. The applicant may recite a claim as broad as possible, but the structure recited by the claim should be clear to a person having ordinary skill in the art.
Claims 2-6 depend upon claim 1 and inherit the same deficiency.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2017/0188453) in view of Takeuchi ((WO 16/114287, submitted by the applicant, US 2018/0009195, relied upon for the English translation), Ohmori (US 2013/0306358), Nakafuji (US 2014/0272722, note: was also, published as Corrected Publication: 2015/0198882), Nawate (WO2016/143447, US 2017/0369649 relied upon for the English translation (note: also published as Corrected Publication: 2018/0179335), and Hifumi (US 20190055357).
Regarding claim 1, Sugimoto, figure 1D, discloses a circuit board, comprising: a wiring portion and a non-wiring portion (see figure, wiring portion with wiring 21, and portion where wiring is not there), wherein the wiring portion comprises a metal layer     (layer forming wiring 21) and a resin layer (5), the non-wiring portion comprises a resin layer (5), and the circuit board satisfies a relationship: (A-B)/B≤0.1, wherein A is a maximum value of a thickness in the wiring portion (µm) and B is a minimum value of a thickness in the non-wiring portion (µm) (obvious with the detail disclosed at paragraph 0052 with thickness of the metal layer “T0” between 1 µm to 20 µm, the thickness “T1” 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, Sugimoto meets the limitation.
The modified board of Sugimoto does not explicitly disclose the resin layer at a frequency 10 GHz has a relative permittivity of from 2 to 3 at 23.degree. C.
Takeuchi, figure 5, discloses a circuit board with a conductive patter (15), and resin film (11) on an insulating layer (14), and metal film (12) on the resin film. The resin film has no irregularities on the metal film side (12). The height of resin film is in the wiring region and the non-wiring region is same, i.e. A-B=0. Which satisfy the relationship (A-B) / B≤0.1. Takeuchi, further discloses the resin film with the a low specific dielectric constant, low dielectric dissipation factor for high frequency transmission signal, and discloses a dielectric constant of less than 3 (paragraph 0104). Though, Takeuchi does not specifically discloses the temperature, Takeuchi further discloses the elastic modulus testing at 25 degree C. Also, the board  generally would be used at atmospheric temperature of about 23 to 25 degree centigrade, it is reasonable to consider dielectric constant described will also hold good at 23 degree centigrade.
Ohmori (US 2013/0306358), figure 2, discloses a circuit board with a resin layer (24) covering the metal layer (23). Omori further discloses dielectric constant of about 3 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sugimoto with the resin layer at a frequency 10 GHz has a relative permittivity of from 2 to 3 at 23.degree. C., as taught by Takeuchi, and Ohmori, in order to have control on transmission loss.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding the limitation “the resin layer comprises a polymer having a repeating unit represented by at least one of the following formulas (1-1), (1-2) and (1-3), and a repeating unit represented by following formula (2), 
 
    PNG
    media_image1.png
    115
    290
    media_image1.png
    Greyscale
 
wherein in the formulae (1-1) to (1-3), R' are each independently a halogen atom, a monovalent hydrocarbon group having 1 to 20 carbon atoms, a monovalent halogenated hydrocarbon group having 1 to 20 carbons, a nitro group, a cyano group, a primary to tertiary amino group, or a salt of a primary to tertiary amino group, n is each independently an integer 2Application No. 16/647,350 Reply to Office Action of July 30, 2021 of 0 to 2 and wherein when n is 2, the plurality of R's may be the same or different, and may bond in any combination to form part of a ring structure, 


    PNG
    media_image2.png
    175
    484
    media_image2.png
    Greyscale
 
wherein in the formula (2), R3 and R4 are each independently a halogen atom, a nitro group, a cyano group, or a divalent organic group having from 1 to 20 carbon atoms, c and d are each independently an integer from 0 to 8, e, f, and y are each independently an integer of 0 to 2, and L is a single bond, -0-, -S-, -CO-, -SO-, -SO,-, or a divalent organic group having from 1 to 20 carbon atoms.

Sugimoto does not disclose the detail chemical structure including repeating ring structure as recited in the claim. 
However, the modified board of Sugimoto discloses the resin layer comprising polymer (Sugimoto, paragraph 0047, Takeuchi (abstract, paragraph 0008), and Ohmori discloses a thermoplastic polymer (paragraph 0012, 0015-0018).
Also, the polymer that can be included in the resin composition is old and known in the art (further, see applicant’s own disclosure at paragraph 0057 of Publication, “as the polymer that can be included in the resin layer composition, for example, a known material having low dielectric constant and low dielectric loss tangent characteristics such as an epoxy resin, a polyimide, or a polyarylene may be used as9 appropriate”).


Nawate, discloses the resin structure as recited in the claim in various examples.

Nakafuji, discloses a resin as recited in the claim (paragraph 0175).

Hifumi, discloses a resin as recited in the claim.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sugimoto with resin layer comprising a polymer having a repeating unit as recited in the claim, as taught by Nawate, Nakafuji, Hifumi, in order to have desired insulating, as well as, adhesive properties.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified board of Sugimoto further discloses wherein the metal layer and the resin layer in the wiring portion are laminated in contact with each other (see figure). Additionally, lamination is specific process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the modified board of Sugimoto meets the limitations.

Regarding claim 3, the modified board of Sugimoto further discloses wherein a dielectric loss tangent of the resin layer at a frequency 10 GHz is from 0.001 to 0.01 at 23.degree. C (obvious in order to control electric properties, including the transmission loss. Also, see by Ohmori, paragraph 0015, and 0061). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 4, the modified board of Sugimoto further discloses wherein the resin layer has an elastic modulus of from 0.1 to 3 GPa. (obvious in order to control electric properties, including the transmission loss. Also, see by Takeuchi, paragraph 0105).   
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 5, the modified board of Sugimoto further discloses wherein a peel strength between the resin layer and the metal layer is 5 N/cm or greater (obvious to have desired enhanced bonding strength). 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 6, the modified board of Sugimoto further discloses wherein a thickness of the resin layer is from 10 to 100 µm, and a thickness of the metal layer is from 10 to 50 µm (Obvious as explained and applied to claim 1 above).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim (latest claims) of co-pending Application No. 16/165,526, hereafter Apl526, in view of Sugimoto (US 2017/0188453), Takeuchi (US 2018/0009195), and Ohmori (US 2013/0306358). 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, the claims of Apl526, discloses laminate with a resin layer (claim 14) and the resin layer, with the structure as recited in claim (claim 8). 
The claims of Apl526 does not disclose the laminate as a circuit board, with a wiring portion and a non-wiring portion, wherein the wiring portion comprises a metal layer and a resin layer, the non-wiring portion comprises the resin layer, the resin layer the resin layer at a frequency 10GHz has a relative permittivity of from 2 to 3 at 23 degree C, and the circuit board satisfies a relationship:   A-B/B≤.01 wherein A is a maximum value of a thickness in the wiring portion (pm) and B is a minimum value of a thickness in the non-wiring portion (µm).
However, a laminate with resin being a part of a circuit board is old and known in the art, in order to have desired insulating properties.
Sugimoto, figure 1D, discloses a circuit board, comprising: a wiring portion and a non-wiring portion (see figure, wiring portion with wiring 21, and portion where wiring is not there), wherein the wiring portion comprises a metal layer     (layer forming wiring 21) and a resin layer (5), the non-wiring portion comprises a resin layer (5), and the circuit board satisfies a relationship: (A-B)/B≤0.1, wherein A is a maximum value of a thickness in the wiring portion (µm) and B is a minimum value of a thickness in the non-wiring portion (µm) (obvious with the detail disclosed at paragraph 0052 with thickness of the metal layer “T0” between 1 µm to 20 µm, the thickness “T1” about 6 to 20 µm, paragraph 0061, and the thickness “T2,” 5 to 15 µm paragraph 0061). Also, Takeuchi, as explained below. discloses the relationship.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Takeuchi, figure 5, discloses a circuit board with a conductive patter (15), and resin film (11) on an insulating layer (14), and metal film (12) on the resin film. The resin film has no irregularities on the metal film side (12). The height of resin film is in the wiring region and the non-wiring region is same, i.e. A-B=0. Which satisfy the relationship (A-B) / B≤0.1. Takeuchi, further discloses the resin film with the a low specific dielectric constant, low dielectric dissipation factor for high frequency transmission signal, and discloses a dielectric constant of less than 3 (paragraph 0104). Though, Takeuchi does not specifically discloses the temperature, Takeuchi further discloses the elastic modulus testing at 25 degree C. Also, the board  generally would be used at atmospheric temperature of about 23 to 25 degree centigrade, it is reasonable to consider dielectric constant described will also hold good at 23 degree centigrade.
Ohmori (US 2013/0306358), figure 2, discloses a circuit board with a resin layer (24) covering the metal layer (23). Omori further discloses dielectric constant of about 3 (paragraph 0173), to suppress noise (paragraph 0061), and further discloses the measurement at 20 degree centigrade (paragraph 0159).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide laminate of Claims of Apl526, being a part of a circuit board with characteristic as recited, as taught by 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified laminate of claims of Apl526 further discloses wherein the metal layer and the resin layer in the wiring portion are laminated in contact with each other (see figure). Additionally, lamination is specific process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 3, the modified laminate of claims of Apl526 further discloses wherein a dielectric loss tangent of the resin layer at a frequency 10 GHz is from 0.001 to 0.01 at 23.degree. C (obvious in order to control electric properties, including the transmission loss. Also, see by Ohmori, paragraph 0015, and 0061). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 5, the modified laminate of claims of Apl526 further discloses wherein a peel strength between the resin layer and the metal layer is 5 N/cm or greater (obvious to have desired enhanced bonding strength). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 6, the modified laminate of claims of Apl526 further discloses wherein a thickness of the resin layer is from 10 to 100 µm, and a thickness of the metal layer is from 10 to 50 µm (Obvious as explained and applied to claim 1 above).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 10, 2022